Court of Appeals
                           Sixth Appellate District of Texas

                                    JUDGMENT


Elizabeth Sangrey Gray and Tommy Dean                  Appeal from the 276th District Court of
Gray, Jr., Appellants                                  Marion County, Texas (Tr. Ct. No. 10-
                                                       00006).     Opinion delivered by Justice
No. 06-13-00043-CV          v.                         Moseley, Chief Justice Morriss and Justice
                                                       Carter participating.
Verna Pauline Sangrey, Appellee



        As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
        We further order that the appellants, Elizabeth Sangrey Gray and Tommy Dean Gray, Jr.,
pay all costs of this appeal.




                                                       RENDERED FEBRUARY 20, 2014
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk